Citation Nr: 1128325	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-18 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserves - MGIB-SR) in the amount of $12,336.81.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from June 2004 to August 2004.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (RO hearing).  

The appeal is REMANDED to the RO in Atlanta, Georgia.  VA will notify the appellant if further action is required.


REMAND

In his June 2009 Substantive Appeal (on a VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In addition, in an October 2009 representative statement, his representative pointed out that the Veteran had requested a Travel Board hearing.  Yet no such hearing has been held, and the Veteran's hearing request has not been withdrawn.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity, with appropriate notification to the Veteran and his attorney.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


